Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited a destructive read no-volatile memory (DRNVM), a method of operating  a destrucxtive read non-volatile memory (DRNVM), and a method of operating a memory system as recited in claims 1, 5 and 12, in combination with any other limitation of rejected based claim as follow:
Claim 1:
“A destructive read non-volatile memory (DRNVM) comprising:
an array of DRNVM cells having as rows of data and columns of code word symbols;
read-restore logic, coupled to the array of DRNVM cells, and configured to destructively read data from a row of the DRNVM cells and to restore the data to the row of the DRNVM cells; and
error correction logic, coupled to the read-restore logic, and configured to correct an error in a column of the code word symbols based on the code word symbols in a same column of the DRNVM cells”.

Claim 5:
“A method of operating a destructive read non-volatile memory (DRNVM), the method comprising:


encoding the columns of code word symbols to produce respective error correction code symbols therefor; and
storing all of the error correction code symbols in a single row of the DRNVM cells”.

Claim 12:
“A method of operating a memory system, the method comprising: 
storing data in the memory system, the memory system including an array of memory cells having rows of data and columns of code word symbols;
encoding the columns of code word symbols to produce respective error correction code symbols therefor;
storing all of the error correction code symbols in a single row of the array of memory cells;
accessing data from the memory system by selecting a row of the memory cells and accessing the selected row of the memory cells; and
performing an error correction on a selected column of code word symbols by accessing a code word symbol for the selected column from each row of the of memory cells”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,812,185 (Fisch et al), disclose data disturb vulnerabilities in Dynamic Random Access Memory (DRAM) integrated circuits.  When a tracked address poses a danger of causing a memory disturb, each row adjacent to the tracked address row is refreshed thus mitigate the danger.
7,191,379 (Adelmann et al), disclose a control circuit configured to read error correction coded data from the array of memory cells, provide error correction code decoding to selected error correction coded data and discard unused error correction code parity data of unselected error correction coded data.
7,149,950 (Spencer et al), disclose a device comprises a memory array in which a plurality of codewords is stored.  Each codeword comprises an error correction code and a data block that comprises a plurality of units of data.  The device further comprises an error code correction module coupled to the memory array.  When multiple units of data are to be read from the device for an address, a codeword stored in a location associated with the address is fetched from the memory array, the error code correction module decodes the codeword and corrects any errors in the data block for that codeword, and the multiple units of data are read from the corrected data block.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111